DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21, 25, 26, 32, 36, 37, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arcot et al (US 2007/0294023 A1).
Regarding Claims 21 and 32, Arcot discloses a server , i.e., central traffic data facility (21), as mentioned at paragraphs 16-23 and 79, 83, for example, and as illustrated in figures 1, 4 and 5, configured to:
receive location information from a set of navigation devices (110), as mentioned at paragraphs 46-48 and as illustrate in figure 4, each navigation device (110) of the set of navigation devices being associated with a member of a navigation service, as mentioned at paragraph 2, i.e., “[t]raffic information is used by commercial and non-commercial users, including commuters, fleet operators, emergency service providers, etc.” as well as paragraph 73, i.e., “[a]t the traffic information provider 21, the data message that indicates the vehicle speed and location reference code is received from the probe vehicle”, for example, and noting that each navigation system (110) is associated with a particular vehicle (11) as illustrated in figure 4;
identify a destination for a first navigation device of the set of navigation devices, as mentioned at paragraph 73, , i.e., “[a]t the traffic information provider 21, the data message that indicates the vehicle speed and location reference code is received from the probe vehicle”, for example, and noting that each navigation system (110) is associated with a particular vehicle (11) as illustrated in figure 4;
select a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter, as mentioned at paragraph 73, i.e., “[a]t the traffic information provider 21, the data message that indicates the vehicle speed (one parameter) and location reference code (the destination) is received from the probe vehicle, noting that the subset is represented by the group of probe vehicles within a location reference code, noting also figure 2 and paragraphs 23-28 describes the organization of the location reference numbers which organizes the subsets of the vehicles and associated navigation devices, (the at least one parameter) associated with the received location information of the set of navigation devices, i.e., as mentioned at paragraph 62, i.e., “a means is provided that relates road segments (e.g., road segment records) to location reference numbers”, and noting again paragraph 73, for example, the subset including a plurality of navigation devices, noting that “the group of probe vehicles” includes a subset of navigation devices, one for each probe vehicle, as illustrated in figure 4, and that paragraph 47, first sentence, states that “the traffic information system 20 in FIG 1 collects traffic data using vehicles equipped with navigation systems as probe vehicles” for example; 
and excluding navigation devices that do not meet the at least one parameter, noting paragraph 68, which states in the first sentences that “the traffic data collection application 150 determines which location reference code, if any, represents the road segment and direction that the vehicle is located on (Step 224) and states in the second sentence that “location reference codes may not be assigned for all the roads in a geographic region” and “[t]hus if the vehicle is on a road along which the location reference codes have not been assigned, there is no location reference code to determine”, which is considered to be “exclusion of navigation devices that do not meet at least one parameter, i.e., whether or not the vehicle/probe is located on a particular road segment or not,  
continuously update the location data from the navigation devices in the subset, i.e., the subset of vehicles in the geographic area (10), each vehicle in the subset having a navigation device (110), as mentioned at paragraph 48 and as illustrated in figure 4, and noting that paragraph 15 mentions that “traffic information system 20 provides for the collection of data relating to traffic and road conditions, the analysis and organization of this collected data, the formatting of analyzed data into traffic messages, and the transmission of these traffic messages to the vehicles 11 in the region 10 on a regular and continuing basis” which is considered to be both in real-time and dynamic as well as continuous, 
generate a dynamic representation of real-time traffic data based on at least the location information received from the subset of navigation devices (110), noting that paragraph 18, i.e., “the central traffic data processing facility 21 includes equipment and programming 21(2) for assembling, organizing, analyzing and formatting the collected traffic and road condition data” and paragraph 52, i.e., “[t]he navigation application software 118 uses a map database 140 in conjunction with the output from the positioning system 124 and the receiver 125, to provide various navigation features and functions”  including route guidance (142) and map display (143), for example, and noting figure 2 and paragraphs 23-28, for example, and noting that Arcot’s system is described in paragraph 15 as stating that “traffic information system 20 provides for the collection of data relating to traffic and road conditions, the analysis and organization of this collected data, the formatting of analyzed data into traffic messages, and the transmission of these traffic messages to the vehicles 11 in the region 10 on a regular and continuing basis” which is considered to be both in real-time and dynamic; and
send the dynamic representation to the first navigation device (110), noting the communication to the central traffic facility (21) from the “comm” transmitter (128) of the navigation device (110) and the communication from the central traffic facility (21) to the RDS-TMC Receiver (125) of the navigation device (110), as illustrated in figure 4, for example. 
Regarding Claim 25, Arcot discloses wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices (110), noting that the probe vehicles (11) as mentioned at paragraph 3, for example, are “used for collecting traffic data while being driven on roads”.  Such probe vehicles can be particular types of vehicles such as fleet vehicles, e.g. delivery vehicles, buses and taxis, as mentioned last sentence of paragraph 3.  Paragraphs 47 and 64 further disclose that the probe vehicles comprise navigation devices (110) for data collection.  Therefore, since the probe vehicles can be limited to specific types of vehicles, such as cars, trucks or buses, or even “non-vehicles” (24), as mentioned at paragraph 19, last sentence, these types of vehicles are construed as subsets based on mobility.
Regarding Claim 26, see rejection of Claim 25, above.
Regarding Claim 32, see rejection of Claim 21, above.
Regarding Claim 36, see rejection of Claim 25, above.
Regarding Claim 37, see rejection of Claim 25, above.
Regarding Claim 41, Arcot discloses wherein the server (21) is further configured to calculate a route (141), as mentioned at paragraph 52, to the destination based on the continuously updated location information and send the route to the first device, (110), noting the communication to the central traffic facility (21) from the “comm” transmitter (128) of the navigation device (110) and the communication from the central traffic facility (21) to the RDS-TMC Receiver (125) of the navigation device (110), as illustrated in figure 4, for example. 
Regarding Claim 42, see rejection of Claim 41, above.
Regarding Claim 43, see rejection of Claim 21, above.

Claim(s) 21-24, 27, 30-35 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shaffer et al (US 2005/0131643 A1).
Regarding Claim 21, Shaffer discloses a server, i.e., central navigation server (16), as mentioned at paragraphs 7, i.e., “[t]he system includes a central navigation server wirelessly coupled with the mobile navigation system” and 14 and as illustrated in figure 1, configured to:
receive location information from a set of navigation devices (14a-14d), i.e., via two way communication links (20), each navigation device (14a-14d) of the set of navigation devices being associated with a member of a navigation service, as mentioned at paragraph 38, i.e., “mobile navigation systems 14 and central navigation server 16 may be any combination of hardware, software and/or encoded logic that provides communication services to a user”;
identify a destination for a first navigation device of the set of navigation devices, as mentioned at abstract, i.e., “[a] method for communicating navigation information includes receiving destination information from a user” and paragraph 19, i.e., [m]obile navigation systems 14 are each operable to display or otherwise communicate to a user, such as a driver or passenger of vehicle 12, route information, or directions, to a particular destination”;
select a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter, as mentioned at paragraph 35, i.e., “[central navigation server 16 may download a corrected route (that does not include a detour around the hot spot) to only to a subset of vehicles and may monitor the success rate of the vehicles as they navigate through the previously identified hot spot”, noting the express mention of “a subset of vehicles” with navigation devices, (the at least one parameter) associated with the received location information of the set of navigation devices, i.e., noting in paragraph 35, last sentence, which states “[w]hen a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that the vehicles may travel on a route that includes travel through or near the hot spot”, noting that “all other mobile navigation systems” may be considered another subset, and noting that a subset can consist of a single navigation device and user; 
the subset including a plurality of navigation devices (14), as illustrated in figure 1 and as mentioned at paragraph 35, first sentence, which mentions “central navigation server (16) monitors and collects position information from mobile navigation systems 14 to determine when vehicles successfully go through an identified hotspot”;
and excluding navigation devices that do not meet the at least one parameter, noting that if vehicles do not go through the hotspot, they are not chosen for collection of position information, as mentioned in paragraph 35, for example;
continuously update the location data from the navigation devices in the subset, as mentioned at paragraph 35, last sentence, i.e., “central navigation server 16 may update route information to all other mobile navigation systems so that other vehicles may travel on route that includes travel through or near the hotspot”, noting that paragraph 35, first sentence mentions that “central navigation server (16) monitors and collects position information…with reduced or no delay”, which is considered to be continuous, real-time and dynamic;
generate a dynamic representation of real-time traffic data based on at least the continuously updated location information received from the subset of navigation devices (14a-14d), noting that paragraph 19, i.e., [m]obile navigation systems 14 are each operable to display or otherwise communicate to a user, such as a driver or passenger of vehicle 12, route information, or directions, to a particular destination”; and
send the dynamic representation to the first navigation device (14a-14d), as mentioned at paragraph 19, for example, noting that paragraphs 7, 9, 19 and 20 mentions displaying route information and paragraph 15 mentions updating information displayed at vehicles based on changing road and traffic conditions in the first sentence, for example. 
Regarding Claim 22, Shaffer discloses wherein the server (16) is further configured to determine a route to the destination of the first navigation device (14a-14d) using the location information received from the first navigation device (14a-14d), and wherein selecting the subset of navigation devices is further based on the route, as mentioned at paragraph 35, i.e., “[central navigation server 16 may download a corrected route (that does not include a detour around the hot spot) to only to a subset of vehicles and may monitor the success rate of the vehicles as they navigate through the previously identified hot spot”, noting the express mention of “a subset of vehicles” with navigation devices.  Note also paragraph 35, last sentence, which states “[w]hen a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that the vehicles may travel on a route that includes travel through or near the hot spot”, noting that “all other mobile navigation systems” may be considered another subset, and noting that a subset can consist of a single navigation device and user.
Regarding Claim 23, Shaffer discloses wherein the server (16) is further configured to select the subset of navigation devices further based on the location information received from the subset of navigation devices, noting again paragraph 35, which mentions that the location information of the subset is used to develop a bypass of the hotzone or a corrected route, which is based on the original route of each navigation system.
Regarding Claim 24, Shaffer discloses wherein the server (16) is further configured to select the subset of navigation devices further based on comparison between the location information received from the subset of navigation devices and the route, noting again paragraph 35, which mentions that the location information of the subset is used to develop a bypass of the hotzone or a corrected route, which is based on the original route of each navigation system.
Regarding Claim 27, Shaffer discloses wherein the server (16) is further configured to:
as the location information received from the set of navigation devices (14a-14d) changes over time, update the subset of navigation devices (14a-14d), noting paragraph 9, for example, which states “[t]wo way communication is provided between a mobile navigation system and a central navigation server to enable update at the mobile navigation system of traffic obstacle or delay information where a plurality of vehicles have diverged from prescribed routes” as well as paragraph 15, first sentence, paragraph 30, last sentence, as well as paragraph 35, first and last sentences, by adding new navigation devices to the subset of navigation devices (14a-14d) and/or removing navigation devices (14a-14d) from the subset of navigation devices, noting that as vehicles move through the hotspot, the subset of navigation devices, each attached to a vehicle, is added to or subtracted to/from the subset, noting that the subset information is updated and sent to the other navigation devices (14a-14d), noting paragraph 35, last sentence, for example, i.e., “[w]hen a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that the other vehicles may travel on a route that includes travel through or near the hot spot”.  Note also paragraph 39, which mentions updating all other navigation routes of other vehicles when the subset of vehicles follow a new route that reduces the time for a particular destination.  Note also paragraph 44, and steps 122 and 124, for example.  
See also paragraph 34, which mentions that “respective vehicles” that divert from their routes are tracked by the system, and paragraph 35, last sentence, which states “[w]hen a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that the vehicles may travel on a route that includes travel through or near the hot spot”, noting that “all other mobile navigation systems” may be considered another subset, and noting that a subset can consist of a single navigation device and user.  Therefore, the system may add more navigation systems and vehicles which represent further data points to the database to update the knowledge of where the hotspots are and where the vehicles are diverting to.
Additionally, note that paragraph 39, mentions as follows.
[0039] Particular embodiments also contemplate that central navigation server 16 may identify areas that improve traffic flow based on monitored position information (including speed) of vehicles. For example, an opening of a previously-closed or new highway or other roadway may cause vehicles to divert from a prescribed route in order to more quickly reach their destinations. Central navigation server 16 may determine that such diversion (e.g., onto a new roadway) provides a quicker or easier route to a destination. Central navigation server 16 may then update or calculate new routes of other vehicles to include the area that improves traffic flow or may communicate parameters of such area to mobile navigation systems 14 of vehicles so that the mobile navigation systems may calculate a new or modified route to include the area.
Note that as vehicles move from one location to another, and from one hotspot/diversion area to another, vehicles may be reduced from the subset of navigation devices as such areas shift from one location to another.  Note again that paragraph 39 mentions that opening of a new feature such as a new road/highway will cause the system to subtract vehicles from the prior hotspot and add to the new hotspot, i.e., the new highway, when it opens.  
See also paragraph 44 and step (118) of figure 2, noting that paragraph 44, first sentence states “[a]t step 118, position information of a second plurality of vehicles is monitored to determine when traffic delay is reduced in the area”, and the second sentence, which states “[a]s indicated above, monitoring position information of vehicles may include monitoring position information over time, for example, monitoring vehicular speed and traffic flow.  Note that the flow of traffic out of the area indicates “removing” or “subtraction” of vehicles and therefore navigation devices from the subset.  
Regarding Claim 30, Shaffer discloses wherein the server (16) is further configured to identify a destination for each navigation device of the set of navigation devices, as mentioned at paragraph 7, for example, and wherein the subset of navigation devices is further selected based on the destinations of the set of navigation devices, noting also paragraph 35, for example, which mentions the locations of the subset of vehicles is chosen based in part on their destinations as well as their diversions from the routes to those destinations.
Regarding Claim 31, Shaffer discloses wherein the location information received from the set of navigation devices identifies a. last current location reported to the server and the server is further configured to select the subset of navigation devices based on a distance between the last current locations reported of the set of navigation devices and the last current location reported of the first navigation device, as mentioned at paragraph 19, which states that “[t]he route information may be based upon a shortest distance or shortest time for travel from a particular origination location to the destination”.  See also paragraph 20, second to last sentence, i.e., “[s]uch directions may be based upon a shortest route, as measured by either distance, predicted travel time or otherwise”.
Paragraph 32 additionally mentions creation of diversions to routes which necessarily means that the last current location reported to the server is modified by the server based on a distance between the last current locations reported of the set of navigation devices (before the diversion) and the last current location reported of the first navigation device, since the server (16) keeps track of the route progress of the first navigation device of the navigation devices (14a-14d).  This is because the diversion changes the distance and thus causes the system to change the route of the other navigation devices outside the subset.  
See also the flow chart illustrated in figure 2, step (104), “communicate first route to user”, step (106), “monitor position information of plurality of vehicles”, noting that “plurality of vehicles” is a subset, step (108), “identify route diversions of the plurality of vehicles”, step (112), “identify area causing traffic delay”, step (114), “determine second route to avoid area”, step (116), “communicate second route to user”, step (118), “monitor position information of second plurality of vehicles”, step (120), “determine when traffic delay reduced in area”, step (122), “update second route to include area”, and step (124), “communicate updated second route to user”.
Regarding Claim 32, see rejection of Claim 21, above.
Regarding Claim 33 see rejection of Claim 22, above.
Regarding Claim 34 see rejection of Claim 23, above.
Regarding Claim 35 see rejection of Claim 24, above.
Regarding Claim 38 see rejection of Claim 27, above.
Regarding Claim 41, Shaffer discloses wherein the server (16) is further configured to calculate a route as mentioned at paragraph 26, to the destination based on the continuously updated location information and send the route to the first device, noting also paragraph 15, which states as follows. 
[0015] The teachings of the present invention provide a method and system for communicating navigation information that updates route information displayed at vehicles based on changing road and traffic conditions. Telematics may be utilized by central navigation server 16 and mobile navigation system 14 to provide a self-learning navigational communication system that adapts to changing road and traffic conditions in order to reduce travel time and road congestion based on information received regarding traffic delays caused by traffic accidents, construction, road closures or other traffic obstacles.
Note that the information received concerning traffic delays is provided by the subset of vehicles with navigation devices.
Regarding Claim 42, see rejection of Claim 41, above.
Regarding Claim 43, see rejection of Claim 21, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25, 26, 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaffer et al (US 2005/0131643 A1) in view of Arcot et al (US 2007/0294023 A1).
Regarding Claims 25, 26, 36 and 37, Shaffer teaches the system as described above.
Regarding Claim 25, Shaffer does not expressly teach, but Arcot teaches wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices, (110), noting that the probe vehicles (11) as mentioned at paragraph 3, for example, are “used for collecting traffic data while being driven on roads”.  Such probe vehicles can be particular types of vehicles such as fleet vehicles, e.g. delivery vehicles, buses and taxis, as mentioned last sentence of paragraph 3.  Paragraphs 47 and 64 further disclose that the probe vehicles comprise navigation devices (110) for data collection.  Therefore, since the probe vehicles can be limited to specific types of vehicles, such as cars, trucks or buses, or even “non-vehicles” (24), as mentioned at paragraph 19, last sentence, these types of vehicles are construed as subsets based on mobility.
Regarding Claim 25, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have organized subsets of navigation devices based upon mobility, i.e., the type of vehicles as well as “non-vehicles”, as taught by Arcot, in Shaffer’s navigation system for the purpose of eliciting and organizing navigation data based upon the type of vehicle and type of mobility, since vehicles of various types of mobility represents different navigation requirements based upon the use of the various types of mobility and vehicles.  
Regarding Claim 26, see rejection of Claim 25, above.
Regarding Claim 36, see rejection of Claim 25, above.
Regarding Claim 37, see rejection of Claim 25, above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 27, 30-35, 38 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,274,544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘544 patent recite a system comprising a server configured to receive location information, identify a destination for a first navigation device, select a subset of navigation devices, generate a dynamic representation of traffic data, and send the dynamic representation to the first navigation device, for example.  Note that Claims 32-38 merely recite the method using the system as described in Claims 21-27 and 30.  See the claim chart below.

                     15/948,248 Claim Limitations	             US 9,275,544 B2 Claim Limitations

Claim 21
A system comprising: a server configured to:
Claim 1:  A system comprising: a server configured to:




receive location information from a set of navigation devices, each navigation device of the set of navigation devices being associated with a member of a navigation service;
receive location information from a set of navigation devices each navigation device of the set of navigation devices being associated with a member of a navigation service;




identify a destination for a first navigation device of the set of navigation devices; select a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter, the at least one parameter associated with the received location information of the set of navigation devices, the subset including a plurality of navigation devices;
continuously update the location data from the navigation devices to the subset;
identify a first navigation device associated with a first member of the navigation service; identify a current location of the first navigation device; identify a destination for the first member; identify a set of possible routes between the current location and the destination; select a subset of navigation devices from the set of navigation devices based on whether the navigation devices of the set of navigation devices are on one of the possible routes between the current location and the destination;

Claim 2  identify an updated current location of the first navigation device; and filter the subset of navigation devices based on whether the navigation devices of the group of navigation devices are continuing to follow at least one possible routes between the updated current location and the destination.




generate a dynamic representation of real-time traffic data based on at least the continuously updated location information received from the subset of navigation devices; and

Claim 8:  wherein the server is further configured to send a traffic map for display at the first navigation device and information identify(ing) the location and movement of the navigation devices of the subset of navigation devices.

Claim 20:  wherein identifying the destination includes estimating the destination based on at least a direction of movement of the first navigation device, a current road corresponding to the current location, and historical tracks of the first member

Note that Claims 8 and 20 when reciting “identifying” and “estimating” represent “generating a dynamic representation”

Note that Claims 2, 3, 12 and 13 all recite “updating” information such as location, destination, which is considered to be indicative of “real-time” and “continuously updated” location and other information.  





send the dynamic representation to the first navigation device.
Claim 1: 

send the location information received from the subset of navigation devices to the first navigation device.

Claim 19:

receiving traffic data from one of the navigation devices of the subset of navigation devices; and determining a preferred route for the first navigation device to the destination based on the received traffic data.



Claim 22
wherein the server is further configured to determine a route to the destination of the first navigation device using the location information received from the first navigation device, and wherein selecting the subset of navigation devices is further based on the route.

See Claim 1, above



Claim 23
wherein the server is further configured to select the subset of navigation devices further based on the location information received from the subset of navigation devices.
See Claim 1, above



Claim 24
wherein the server is further configured to select the subset of navigation devices further based on comparison between the location information received from the subset of navigation devices and the route
See Claim 1, above, in conjunction with Claim 2, as follows.

Claim 2  identify an updated current location of the first navigation device; and filter the subset of navigation devices based on whether the navigation devices of the group of navigation devices are continuing to follow at least one possible routes between the updated current location and the destination.



Claim 25
wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,


						
Claim 26
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,



Claim 27
wherein the server is further configured to:
as the location information received from the set of navigation devices changes over time, update the subset of navigation devices by adding new navigation devices to the subset of navigation devices and/or removing navigation devices from the subset of navigation devices:

Claim 2  identify an updated current location of the first navigation device; and filter the subset of navigation devices based on whether the navigation devices of the group of navigation devices are continuing to follow at least one possible routes between the updated current location and the destination.

See also Claims 1 and 2, above, noting that the acts of filtering the subset of navigation devices based on the routes necessarily subtracts or adds navigation devices to the subset depending upon how they meet the conditions of the filter.





















Claim 30
wherein the server is further configured to identify a destination for each navigation device of the set of navigation devices and wherein the subset of navigation devices is further selected based on the destinations of the set of navigation devices.
See Claims 1 and 2, above.



Claim 31
wherein the location information received from the set of navigation devices identifies a last current location reported to the server and the server is further configured to select the subset of navigation devices based on a distance between the last current locations reported of the set of navigation devices and the last current location reported of the first navigation device.
See Claim 1, above in conjunction with Claim 10, as follows.

Claim 10 wherein the server is further configured to identify the destination by estimating the destination based on at least a direction of movement of the first navigation device, a current road corresponding to the current location, and historical tracks of the first member.



Claim 32
See Claim 21, above




Claim 33
See Claim 22, above







Claim 34
See Claim 23, above




Claim 35
See Claim 24, above




Claim 36
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,




Claim 37
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,


 
Claim 38
See Claim 27, above




41
Wherein the server is further configured to:  calculate a route to the destination based on the continuously updated location information and send the route to the first device.
See Claims 2, 3, 8, 12, 13 and 20 of the ‘544 patent, as recited in the rejection of Claim 21, above. 



42
See rejection of Claim 41, above.




43
See rejection of Claim 21, above



Claims 25, 26, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,274,544 B2 in view of Arcot et al (US 2007/0294023 A1). 

Regarding Claims 25, 26, 36 and 37, The ‘544 Patent teaches the system as described above.
Regarding Claim 25, The ‘544 Patent does not expressly teach, but Arcot teaches wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices, (110), noting that the probe vehicles (11) as mentioned at paragraph 3, for example, are “used for collecting traffic data while being driven on roads”.  Such probe vehicles can be particular types of vehicles such as fleet vehicles, e.g. delivery vehicles, buses and taxis, as mentioned last sentence of paragraph 3.  Paragraphs 47 and 64 further disclose that the probe vehicles comprise navigation devices (110) for data collection.  Therefore, since the probe vehicles can be limited to specific types of vehicles, such as cars, trucks or buses, or even “non-vehicles” (24), as mentioned at paragraph 19, last sentence, these types of vehicles are construed as subsets based on mobility.
Regarding Claim 25, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have organized subsets of navigation devices based upon mobility, i.e., the type of vehicles as well as “non-vehicles”, as taught by Arcot, in The ‘544 Patent’s navigation system for the purpose of eliciting and organizing navigation data based upon the type of vehicle and type of mobility, since vehicles of various types of mobility represents different navigation requirements based upon the use of the various types of mobility and vehicles.  
Regarding Claim 26, see rejection of Claim 25, above.
Regarding Claim 36, see rejection of Claim 25, above.
Regarding Claim 37, see rejection of Claim 25, above.

Claims 21-24, 27, 30-35, 38 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 9,972,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘208 patent recite a system comprising a server configured to receive location information, identify a destination for a first navigation device, select a subset of navigation devices, generate a dynamic representation of traffic data, and send the dynamic representation to the first navigation device, for example.  Note that Claims 32-38 merely recite the method using the system as described in Claims 21-27 and 30.  See the claim chart below.


                   15/948,248 Claim Limitations	            Patent 9,272,208 B2 Claim Limitations

Claim 21
A system comprising: a server configured to:
Claim 1:  A system for a traffic mapping service, the system comprising: a server configured to:




receive location information from a set of navigation devices, each navigation device of the set of navigation devices being associated with a member of a navigation service;
wirelessly communicate with a plurality of navigation devices ascribed each to one of a plurality of members of the service, respectively; receive information on a momentary location of each of said members from said plurality of navigation devices;




identify a destination for a first navigation device of the set of navigation devices; select a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter associated with the received location information of the set of navigation devices, the subset including a plurality of navigation devices and excluding navigation devices that do not meet the at least one parameter;
continuously update the location data from the navigation devices to the subset;
receive an user traffic notification from a particular member of the plurality of members of the service, wherein the particular member is traveling towards a destination location; select a subset of navigation devices from the plurality of navigation devices based upon a direction in which each of the respective members of the subset is traveling relative to the destination location such that at least one of the plurality of navigation devices traveling in a direction away from the destination is excluded from the subset of navigation devices; and




generate a dynamic representation of real-time traffic data based on at least the continuously updated location information received from the subset of navigation devices; and

Claim 2:

wherein said server is further configured to provide a preferred route to the particular member to arrive at the destination location, based on the momentary locations of each of said members from said plurality of navigation devices.

Note that “providing” is considered to be equivalent to “generating”.

Claim 11:

wherein said server is further configured to calculates velocities of the plurality of members based on changes in the locations of the members between one update of the traffic data on the map to a next update.


Claim 6:  wherein said server is further configured to estimate destination location based on historical tracks of the particular member.




send the dynamic representation to the first navigation device.
Claim 1: 

update the traffic data on the map displayed to the subset of navigation devices to include the user traffic notification.



Claim 22
wherein the server is further configured to determine a route to the destination of the first navigation device using the location information received from the first navigation device, and wherein selecting the subset of navigation devices is further based on the route.

See Claim 1, above



Claim 23
wherein the server is further configured to select the subset of navigation devices further based on the location information received from the subset of navigation devices.
See Claim 1, above



Claim 24
wherein the server is further configured to select the subset of navigation devices further based on comparison between the location information received from the subset of navigation devices and the route
See Claim 1, in conjunction with Claim 2, above.





Claim 25
wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,


						
Claim 26
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,



Claim 27
wherein the server is further configured to:
as the location information received from the set of navigation devices changes over time, update the subset of navigation devices by adding new navigation devices to the subset of navigation devices and/or removing navigation devices from the subset of navigation devices:

See Claim 1, in conjunction with Claims 2 and 11, above, as well as Claim 6, as follows.

Claim 6:  wherein said server is further configured to estimate destination location based on historical tracks of the particular member.





















Claim 30
wherein the server is further configured to identify a destination for each navigation device of the set of navigation devices and wherein the subset of navigation devices is further selected based on the destinations of the set of navigation devices.
See Claims 1 and 2, above.



Claim 31
wherein the location information received from the set of navigation devices identifies a last current location reported to the server and the server is further configured to select the subset of navigation devices based on a distance between the last current locations reported of the set of navigation devices and the last current location reported of the first navigation device.
See Claim 1 and 2, above in conjunction with Claim 8 and 14, as follows.

Claim 8:  wherein the set of group definitions includes: a type of transportation, a direction of travel, a distance from the particular member, and a type of road being traveled.

Claim 14:  wherein the server is further configured to select the subset of navigation devices such that the subset of navigation devices are within a certain distance of a momentary location of the particular member.    



Claim 32
See Claim 21, above




Claim 33
See Claim 22, above







Claim 34
See Claim 23, above




Claim 35
See Claim 24, above




Claim 36
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,




Claim 37
See Claim 25, above
See obvious type double patenting rejection over Patent ‘208 in view of Arcot,


 
Claim 38
See Claim 27, above




Claim 41
Wherein the server is further configured to:  calculate a route to the destination based on the continuously updated location information and send the route to the first device.
See rejection of Claim 21, above.



Claim 42
See rejection of Claim 41, above.




43
See rejection of Claim 21, above.



Claims 25, 26, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,272,208 B2 in view of Arcot et al (US 2007/0294023 A1). 

Regarding Claims 25, 26, 36 and 37, The ‘208 Patent teaches the system as described above.
Regarding Claim 25, The ‘208 Patent does not expressly teach, but Arcot teaches wherein the server is further configured to select the subset of navigation devices further based on a type of mobility for any members associated with the subset of navigation devices, (110), noting that the probe vehicles (11) as mentioned at paragraph 3, for example, are “used for collecting traffic data while being driven on roads”.  Such probe vehicles can be particular types of vehicles such as fleet vehicles, e.g. delivery vehicles, buses and taxis, as mentioned last sentence of paragraph 3.  Paragraphs 47 and 64 further disclose that the probe vehicles comprise navigation devices (110) for data collection.  Therefore, since the probe vehicles can be limited to specific types of vehicles, such as cars, trucks or buses, or even “non-vehicles” (24), as mentioned at paragraph 19, last sentence, these types of vehicles are construed as subsets based on mobility.
Regarding Claim 25, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have organized subsets of navigation devices based upon mobility, i.e., the type of vehicles as well as “non-vehicles”, as taught by Arcot, in The ‘208 Patent’s navigation system for the purpose of eliciting and organizing navigation data based upon the type of vehicle and type of mobility, since vehicles of various types of mobility represents different navigation requirements based upon the use of the various types of mobility and vehicles.  
Regarding Claim 26, see rejection of Claim 25, above.
Regarding Claim 36, see rejection of Claim 25, above.
Regarding Claim 37, see rejection of Claim 25, above.
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 

Rejection under 35 USC Section 101

The addition of the limitations and excluding navigation devices that do not meet the at least one parameter are considered to overcome the 101 rejection because such a feature is characteristic of the system structure and function that would not be performed manually/mentally unless within the context of Applicant’s claimed navigation system with a server and set of navigation devices.  

Rejection under 35 USC Section 102/103

Applicant asserts that neither Arcot nor Shaffer teaches, discloses or suggests select(ing) a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter associated with the received location information of the set of navigation devices, the subset including a plurality of navigation devices, and excluding navigation devices that do not meet the at least one parameter.

However, Arcot discloses
select(ing) a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter, as mentioned at paragraph 73, i.e., “[a]t the traffic information provider 21, the data message that indicates the vehicle speed (one parameter) and location reference code (the destination) is received from the probe vehicle, noting that the subset is represented by the group of probe vehicles within a location reference code, noting also figure 2 and paragraphs 23-28 describes the organization of the location reference numbers which organizes the subsets of the vehicles and associated navigation devices, (the at least one parameter) associated with the received location information of the set of navigation devices, i.e., as mentioned at paragraph 62, i.e., “a means is provided that relates road segments (e.g., road segment records) to location reference numbers”, and noting again paragraph 73, for example, the subset including a plurality of navigation devices, noting that “the group of probe vehicles” includes a subset of navigation devices, one for each probe vehicle, as illustrated in figure 4, and that paragraph 47, first sentence, states that “the traffic information system 20 in FIG 1 collects traffic data using vehicles equipped with navigation systems as probe vehicles” for example; 
and excluding navigation devices that do not meet the at least one parameter, noting paragraph 68, which states in the first sentences that “the traffic data collection application 150 determines which location reference code, if any, represents the road segment and direction that the vehicle is located on (Step 224) and states in the second sentence that “location reference codes may not be assigned for all the roads in a geographic region” and “[t]hus if the vehicle is on a road along which the location reference codes have not been assigned, there is no location reference code to determine”, which is considered to be “exclusion of navigation devices that do not meet at least one parameter, i.e., whether or not the vehicle/probe is located on a particular road segment or not.
Arcot discloses “selecting a subset of navigation devices from a subset of navigation devices” because the choosing of vehicles located on a particular road segment and direction at step 224 of figure, for example.  See paragraphs 67-69, for example, as follows.
[0067] Next, the road segment upon which the vehicle is located is determined (Step 220). The traffic data collection application 150 uses the geographic database 140 for this purpose, i.e., by map matching. (Note that in many vehicle navigation systems, map matching is being performed continuously to support the navigation-related functions so that this information is readily available already.) When determining the road segment on which the vehicle is located, the direction that the vehicle is traveling along the road segment is also determined.
[0068] Then, the traffic data collection application 150 determines which location reference code, if any, represents the road segment and direction that the vehicle is located on (Step 224). As mentioned above in connection with FIG. 2, location reference codes may not be assigned for all the roads in a geographic region. Thus, if the vehicle is on a road along which location reference codes have not been assigned, there is no location reference code to determine. On the other hand, if the vehicle is on a road along which location reference codes have been assigned, the traffic data collection application 150 determines the location reference code that represents the vehicle's current position and direction.
[0069] Next, the traffic data collection application 150 determines whether the vehicle has just left that portion of the road network that is represented by a single location reference code (Step 230). One way to perform this step is to determine whether the location reference code has changed, i.e., by comparing the location reference code that has just been determined to the location reference code that had been determined for the previous vehicle position. If the vehicle is still on the portion of road represented by the same location reference code, the traffic data collection application 150 loops back to the step where the vehicle position and speed are obtained (Step 204). When the step of storing the vehicle speed (Step 208) is performed this next time, the data indicating the new vehicle speed is stored separately from the data indicating the prior vehicle speed. That is, data indicating the new vehicle speed is stored each time the process 200 loops back while the vehicle is on a portion of road represented by the same location reference code.
Emphasis provided.  
Note that the selection is at least implied because the speed data of vehicles other than those located on the particular road segment are not used for the calculation of the average speed parameter the segment.  Thus the vehicle is necessarily selected, and those devices not associated with the same road segment are excluded because they do not have the parameters of location and direction along the same segment as that selected.  

Shaffer discloses select(ing) a subset of navigation devices from the set of navigation devices based on the destination of the first navigation device and at least one parameter, as mentioned at paragraph 35, i.e., “[central navigation server 16 may download a corrected route (that does not include a detour around the hot spot) to only to a subset of vehicles and may monitor the success rate of the vehicles as they navigate through the previously identified hot spot”, noting the express mention of “a subset of vehicles” with navigation devices, (the at least one parameter) associated with the received location information of the set of navigation devices, i.e., noting in paragraph 35, last sentence, which states “[w]hen a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that the vehicles may travel on a route that includes travel through or near the hot spot”, noting that “all other mobile navigation systems” may be considered another subset, and noting that a subset can consist of a single navigation device and user; 
the subset including a plurality of navigation devices (14), as illustrated in figure 1 and as mentioned at paragraph 35, first sentence, which mentions “central navigation server (16) monitors and collects position information from mobile navigation systems 14 to determine when vehicles successfully go through an identified hotspot”;
and excluding navigation devices that do not meet the at least one parameter, noting that if vehicles do not go through the hotspot, they are not chosen for collection of position information, as mentioned in paragraph 35, for example;

Note that the selection is at least implied because the traffic congestion and delays around hot spots other than those located anywhere except around the particular hot spot are not used for determination of the traffic congestion and delays about the particular hotspot.  Thus the vehicle is necessarily selected, and those devices not associated with the same hot spot are excluded because they do not have the parameters of location at the same hot spot as that selected.  
See also paragraphs 26, 35, 41 and 44 as follows.

[0026] Central navigation server 16 may collect and store, at database 24, information relating to traffic congestion or delays around hot spots (through identification of route diversions or otherwise) in order to modify routes communicated to drivers through mobile navigation systems 14 or to determine alternate routes for communication to the drivers. For example, routes may be modified or alternate routes may be created for all vehicles whose original route takes them through or near a hot spot. Such modified or alternate routes may be downloaded to mobile navigation systems 14 of such vehicles for communication to drivers. In particular embodiments, mere parameters related to areas causing traffic delay may be downloaded to mobile navigation systems 14 which then calculate modified or alternate routes based on such parameters.

[0035] In some embodiments, central navigation server 16 monitors and collects position information from mobile navigation systems 14 to determine when vehicles successfully go through an identified hot spot with reduced or no delay. Those vehicles may include vehicles traveling on a prescribed modified route that bypassed the hot spot or vehicles not traveling along any prescribed route communicated by its mobile navigation system. Based on such information, central navigation server 16 can determine when it is appropriate to discontinue the modification or recalculation of routes traveling through or near the hot spot. In some embodiments, central navigation server 16 may download a corrected route (that does not include a detour around a hot spot) to only to a subset of vehicles and may monitor the success rate of the vehicles as they navigate through the previously-identified hot spot. When a certain number of percentage of vehicles successfully complete the corrected route, central navigation server 16 may update route information to all other mobile navigation systems so that other vehicles may travel on a route that includes travel through or near the hot spot.

[0041] At step 106, position information of a plurality of vehicles is monitored. Such monitoring may be accomplished through GPS technology. The plurality of vehicles may each include respective mobile navigation systems. At step 108, route diversions of the plurality of vehicles are identified. Such route diversions may include diversions from routes prescribed by mobile navigation systems of the plurality of vehicles.

[0044] At step 118, position information of a second plurality of vehicles is monitored to determine when traffic delay is reduced in the area. As indicated above, monitoring position information of vehicles may include monitoring position information over time, for example, monitoring vehicular speed and traffic flow. At step 120, such determination is made based on the position information of the second plurality of vehicles. This determination may be made by identifying when vehicles pass through the area with little or no delay. In some cases, a central navigation server may prescribe a route for some vehicles that includes the area causing traffic delay and monitor such vehicles to determine when the delay is significantly reduced or gone. When traffic delay is reduced in the area, the second route for the user is updated to include the area at step 122. This step may only occur if the user has not yet bypassed the area according to the originally determined second route. At step 124, the updated second route is communicated to the user.

Emphasis provided.

Double Patenting

The rejection of Claims 21-24, 27, 30-35, 38 and 41-43 over US Patent 9,275,544 B2 and US Patent 9,972,208 B2, and both of these individually with Arcot to reject Claims 25, 26, 36 and 37.

Therefore, Claims 21-27, 30-38, and 41-43 are rejected, as described in the rejections above.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Relyea ‘101 is cited as teaching “excluding navigation devices that do not meet at least one parameter” at paragraphs 75-80.  
Note that paragraph 79, last two sentences, state “mobile devices 120 located near the boundaries and that may not be reflective of actual traffic conditions within the traffic monitoring location 410 may be excluded from aggregation” and “[s]uch exclusions may help compensate for accuracy limitations associated with location data”.
See also the last sentence of paragraph 80 which states “[s]uch data may be used, in conjunction with other data, to determine whether a mobile device 120 is associated with attributes characteristic of a mobile device 120 that is representative of traffic conditions”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 15, 2022